Citation Nr: 1200126	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial rating for a left shoulder tendonitis, currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for coccyxodynia, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a heart disorder claimed as left ventricular hypertrophy (LVH).

4.  Entitlement to service connection for pseudofolliculitis.

5.  Entitlement to service connection for cervical spine and thoracic spine strain.

6.  Entitlement to service connection for mechanical low back pain.

7.  Entitlement to service connection for right shoulder/clavicle fracture.    

8.  Entitlement to an initial compensable rating for pilondinal cyst.

9.  Entitlement to an initial compensable rating for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served from June 1990 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) from a decision of March 2007 from the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA), which denied benefits sought on appeal. 

By way of a March 2010 decision a Decision Review Officer (DRO) granted an initial 10 percent ratings for the disabilities involving the left shoulder and coccyxodynia.  The Board shall address the subsequent withdrawal of these issues in the dismissal below.  


The remainder of the issues not subject to dismissal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 14, 2010, prior to promulgation of a decision by the Board on the issue of entitlement to an increased initial rating for left shoulder tendonitis, VA received the Appellant's written request to withdraw his appeal on this issue.

2.  On March 14, 2010, prior to promulgation of a decision by the Board on the issue of entitlement to an increased initial rating for coccyxodynia, VA received the Appellant's written request to withdraw his appeal on this issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to an increased initial rating for left shoulder tendonitis have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to an increased initial rating for coccyxodynia have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Appellant filed a notice of disagreement in September 2007 to the RO's March 2007 rating that granted initial noncompensable ratings for the left shoulder tendonitis and the coccyxodynia.  He then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in August 2008 following the issuance of a statement of the case in June 2008.  The Form I-9 indicated that he did not want a hearing, but did not elaborate further on his intentions to appeal.  

Thereafter, the RO via a DRO decision in March 2010, granted initial 10 percent ratings each for the left shoulder tendonitis and the coccyxodynia.  

In March 2010, the Appellant returned an Appeal Status Election Form to the RO which stated that the recent VA decision's actions satisfied his appeal only as to the issues of the left shoulder tendonitis and the coccyxodynia.  

He has thus withdrawn his appeal for entitlement to an increased initial rating for the left shoulder tendonitis and for the coccyxodynia.  

Hence, there are no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these issues.  The issues of entitlement to an increased initial rating in excess of 10 percent disabling for the left shoulder tendonitis, and to an increased initial rating in excess of 10 percent disabling for the coccyxodynia are therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to an increased initial rating in excess of 10 percent disabling for the left shoulder tendonitis is dismissed.

The appeal as to the issue of entitlement to the an increased initial rating in excess of 10 percent disabling for the coccyxodynia is dismissed.


REMAND

Due process and developmental concerns require remand of all issues.  

The agency of original jurisdiction (AOJ) last adjudicated the remaining claims in a supplemental statement of the case (SSOC) issued in March 2010.  Subsequently, significant evidence and argument has been submitted regarding all the issues.  The Veteran  has not waived AOJ jurisdiction.  Thus due process concerns require a remand to allow for AOJ review of the additional evidence.  

The claims for service connection for the right shoulder disorder, cervical/thoracic spine disorder and lumbar spine disorder were all denied on the basis that there was no current disability.  The evidence submitted since the March 2010 SSOC now suggest current disorders of the skin, right shoulder, and cervical, thoracic and lumbar spine.  The records also include routine examinations that mention cardiovascular system and chest X-ray.  Further examinations are necessary to address the etiology of all claimed disorders.  

The claims for increased ratings for the pilonidal cyst and bilateral pes planus also need to be remanded to afford the Veteran a new examination.  The Veteran's representative pointed out that new examinations are needed for both disorders as the most recent examinations addressing each of these issues were performed in October 2006, more than five years ago. 

Prior to any examinations, an attempt should be made to obtain any outstanding records of pertinent treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his claimed disabilities of his right shoulder, back, neck, folliculitis, and heart since service, and his pes planus and pilonidal cyst since 2010.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed disorders of his cervical spine, thoracic spine and lumbar spine, and his claimed right shoulder/clavicle disorder.  The examination must be conducted by the appropriate specialist.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability in his cervical spine, thoracolumbar spine or right shoulder?  

For each such diagnose disorder, please indicate whether it is at least as likely as not that any current disability of his cervical spine, thoracolumbar spine or right shoulder began in service, was aggravated by service, or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, which include the records documenting cervical/thoracic spine strain in May 1996 and low back pain treated in December 2004.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence provided by the Veteran regarding his back and neck complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Following completion of instruction #1, the AOJ should schedule the veteran for a VA skin disorders examination to determine the nature and likely etiology of his claimed pseudofolliculitis.  The examination must be conducted by the appropriate specialist.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed.  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability of pseudofolliculitis?  

If so, is it at least as likely as not that any current pseudofolliculitis began in service, was aggravated by service?  

In answering these questions, the examiner must consider all service medical records, which include the records showing treatment for pseudofolliculitis during service in the 1990's and in September/October 2003.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence provided by the Veteran regarding his folliculitis complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  Following completion of instruction #1, the AOJ should schedule the veteran for a VA cardiovascular disorders examination to determine the nature and likely etiology of his claimed heart disorder.  The examination must be conducted by the appropriate specialist.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed.  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic heart disorder?  

If so, is it at least as likely as not that any current heart disorder began in service, was aggravated by service, or is due to a cardiovascular disorder that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, which include the records of abnormal electrocardiograms (EKG's) showing bradycardia during the 1990's, with possible left ventricular hypertrophy (LVH).  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence provided by the Veteran regarding his cardiovascular complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

5.  After the completion of instruction #1, the AOJ should schedule the veteran for a VA foot disorders examination, by an appropriate specialist, to determine the severity of the veteran's service-connected pes planus disorder.  The claims file should be made available to the examiner for review of the pertinent evidence prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  All indicated tests and studies should be undertaken.  After a review of the claims file, it is requested that the examiner assess the nature and severity of the veteran's pes planus in accordance with the latest AMIE worksheet for rating disorders of the feet.  The examiner should be provided with a copy of the rating criteria for evaluating disorders of the feet to assist in preparing a report addressing the nature and extent of the veteran's service-connected bilateral pes planus.  The foot examiner should also fully describe any deformity, pain, calluses, or swelling and should note whether these symptoms are characteristic of one or both feet.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

6.  Following completion of instruction #1, the AOJ should also schedule the Veteran for a VA examination to address the severity of the Veteran's service- connected pilonidal cyst.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted.  In doing so, the examiner should record pertinent medical complaints, symptoms, and clinical findings in accordance with the latest AMIE worksheet for rating disorders of the skin.  The examiner also should comment on the functional limitations caused by the Veteran's service-connected pilonidal cyst.  It is requested that the examiner comment on the nature and severity of the scar from this as per the AMIE criteria for rating scars other than the head, face and neck.  The examiner should indicate the nature of the scarring and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or tender and/or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part, in accordance with the latest AMIE worksheet for rating disorders of the skin.  

7.  Following completion of the above development, the AOJ should consider all of the evidence of records and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.
  
Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


